                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


EDMOND PITTS, II,

              Plaintiff,

      v.                                               Case No. 20-CV-975

MILWAUKEE SECURE DETENTION FACILITY
CORRECTIONAL AND MEDICAL STAFF,

              Defendants.


                                 SCREENING ORDER


      Plaintiff Edmond Pitts, II, an inmate confined at the Dodge Correctional

Institution, filed a pro se complaint under 42 U.S.C. § 1983 alleging that the

defendants allowed him to remain in a cell with an inmate who suffered a seizure and

injured Pitts’s back.      In the August 28, 2020 screening order, I found that the

complaint failed to state a claim and provided Pitts with an opportunity to file an

amended complaint. Pitts has filed an amended complaint, which I will screen under

28 U.S.C. § 1915A.

      The court has jurisdiction to screen the amended complaint in light of Pitts’s

consent to the full jurisdiction of a magistrate judge and the Wisconsin Department

of Justice’s limited consent to the exercise of magistrate judge jurisdiction as set forth

in the Memorandum of Understanding between the Wisconsin Department of Justice

and this court.




           Case 2:20-cv-00975-NJ Filed 10/08/20 Page 1 of 5 Document 11
   1. Federal Screening Standard

       Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

                                             2



          Case 2:20-cv-00975-NJ Filed 10/08/20 Page 2 of 5 Document 11
Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and holds them to a less stringent standard than

pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792

F.3d 768, 776 (7th Cir. 2015)).

   2. Application to This Case

      Pitts alleges that on November 12 and 13, 2019, when he was confined at the

Milwaukee Secure Detention Facility, he reported to correctional and health staff

that his cellmate was having seizures. On November 15, 2019, his cellmate had

another seizure and rammed into Pitts which caused Pitts to injure his lower back.

Pitts states that HSM (health services manager) Longrie-Pleester negligently

performed her job because she did not have Pitts’s cellmate placed on “lower-

bunk/lower-tier” before the cellmate injured Pitts. Pitts seeks compensatory damages

for pain and suffering and for emotional distress.

      To proceed on an Eighth Amendment failure to protect claim, Pitts must allege

that he was “incarcerated under conditions posing a substantial risk of serious harm,”

and that the defendants knew of this risk but failed to “take reasonable measures to

abate it.” Farmer v. Brennan, 511 U.S. 825, 834, 847 (1994); see also Haywood v.

Hathaway, 842 F.3d 1026, 1031 (7th Cir. 2016). A substantial risk of serious harm is

one in which the risk is “so great” that it is “almost certain to materialize if nothing

is done.” Brown v. Budz, 398 F.3d 904, 911 (7th Cir. 2005). “[T]he conditions

presenting the risk must be ‘sure or very likely to cause . . . needless suffering,’ and

give rise to ‘sufficiently imminent dangers.’” Wilson v. Ryker, 451 F. App’x 588, 589

                                           3



         Case 2:20-cv-00975-NJ Filed 10/08/20 Page 3 of 5 Document 11
(7th Cir. 2011) (quoting Baze v. Rees, 553 U.S. 35, 50 (2008) (Roberts, C.J., plurality

opinion)); see also Helling v. McKinney, 509 U.S. 25, 33, 34-35 (1993). The threat of

harm from other inmates may impose a substantial risk of serious harm. See, e.g.,

Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015); Brown, 398 F.3d at 909.

Officials may be liable for failing to protect an inmate if they know that the inmate

faced a specific threat of harm. See, e.g., Gevas, 798 F.3d at 480-81; Dale v. Poston,

548 F.3d 563, 569 (7th Cir. 2008).

      Pitts has not alleged that his placement in a cell with an inmate who suffered

seizures amounted to placement under conditions posing a substantial risk of serious

harm. Pitts has also not alleged that any prison official knew that he faced a specific

threat of harm from his cellmate. At most, Pitts alleges that HSM Longrie-Pleester

negligently failed to perform her job. However, conduct that amounts to negligence

or inadvertence is not enough to state a failure to protect claim. Pinkston v. Madry,

440 F.3d 879, 889 (7th Cir. 2006) (discussing Watts v. Laurent, 774 F.2d 168, 172 (7th

Cir. 1985)).

      THEREFORE, IT IS ORDERED that this case is DISMISSED under 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) because the complaint fails to state a claim

under federal law.

      IT IS FURTHER ORDERED that the Clerk of Court document that this

inmate has incurred a “strike” under 28 U.S.C. § 1915(g).

      IT IS FURTHER ORDERED that the Clerk of Court enter judgment

accordingly.

                                          4



         Case 2:20-cv-00975-NJ Filed 10/08/20 Page 4 of 5 Document 11
      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within thirty days of the entry of judgment. See Fed. R. of

App. P. 3, 4. This court may extend this deadline if a party timely requests an

extension and shows good cause or excusable neglect for not being able to meet the

thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within twenty-eight days of the entry of judgment. The

court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2). Any motion under

Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.

      Dated at Milwaukee, Wisconsin, this 8th day of October, 2020.

                                                   BY THE COURT:


                                                   ______________________________
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                            5



         Case 2:20-cv-00975-NJ Filed 10/08/20 Page 5 of 5 Document 11
